Citation Nr: 1736762	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  14-03 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for gout. 

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1973 to February 1990.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran testified before the undersigned at a November 2016 hearing.  A transcript of the hearing is associated with the claims file. 

The issue of entitlement to service connection for COPD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's current gout disability had its onset in service. 


CONCLUSION OF LAW

The criteria for service connection of gout have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Legal Principles

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Service connection generally requires evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis 

Although the Veteran's service treatment records do not explicitly state that the Veteran had a diagnosis of gout, a February 1987 treatment note in the Veteran's service treatment records shows complaints of joint pain and a prescription of Indocin, which is used to treat gout.  See Dorland's Illustrated Medical Dictionary, 932 (32nd ed. 2012) (defining Indocin as "trademark for preparations of indomethacin" and defining indomethacin as "a nonsteroidal anti-inflammatory drug; used in the treatment of . . . gouty arthritis..."). 

The Board has also considered statements and testimony from the Veteran regarding the continuity of his symptoms.  He is competent to report this information.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  He reported that he served as a "medic" in service, and his DD 214 confirms that his Military Occupational Specialty was a medical specialist.  As such, the Board finds that the Veteran is competent to opine as to the relationship between the symptoms he reported in service and his current diagnosis of gout.  Furthermore, the Veteran reported that because he served as a medical assistant he often was not required to report to sick call for treatment of his symptoms.  The Veteran's statements are credible.  In addition, private treatment records from September 1995 also show a diagnosis of gout.  This supports the Veteran's report of continuous symptoms.  

In addition, the Veteran was afforded a VA examination in July 2012.  He reported that his gout symptoms first manifested in an inflamed left foot and ankle in 1986.   After an interview and examination, the examiner opined that the Veteran's gout was at least as likely as not incurred in or related to service.  The examiner based the opinion on "documented diagnosis and treatment."  The opinion was based on an accurate record, was definitive and was supported by an adequate rationale; hence it is highly probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In sum, based on the totality of the evidence to include service treatment records showing treatment for joint pain in service and prescription of Indocin, which is used to treat gout, the Veterans statements and private treatment records showing continuity of symptoms after service, and the July 2012 VA examination and opinion that the Veteran's gout had its onset in service, the Board finds that the evidence supports the grant of service connection for gout.   


ORDER

Entitlement to service connection for gout is granted. 


REMAND

The Veteran has reported that he was hospitalized in service for chest pains related to COPD, while in Fort Riley, Kansas.  Clinical/hospitalization records are often kept separate from other service treatment records.  It does not appear that there has been a specific request for the hospital records.  38 C.F.R. § 3.159(c)(2) (2016).  

In addition, the Veteran reported that he had chest pain and coughing in service and the service treatment records show complaints of chest pain, coughing, and hoarseness.  See November 2016 Hearing Transcript; service treatment records.  The Veteran's private treatment records show a current diagnosis of COPD.  Thus, there is sufficient evidence to trigger the need for a VA examination.  McClendon.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 38 U.S.C.A. § 5103A(d)(2) (West 2014), 38 C.F.R. § 3.159(c)(4)(i) (2016). 

Accordingly, the case is REMANDED for the following action:

1.  Make a specific request for service clinical/hospitalization records pertaining to treatment the Veteran reportedly underwent for chest pain in Fort Riley, Kansas between 1988 and 1990.  Ask the Veteran for any additional information needed to make this request.

2. Once the development sought in the preceding paragraph has been completed to the extent possible, arrange for the Veteran to undergo a VA examination.  The examiner should render an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that his current COPD disability began in military service or is otherwise caused or aggravated by a disease or injury in active service.

The claims file including a copy of this Remand must be reviewed by, the examiner.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner must provide reasons for each opinion provided, whether favorable or unfavorable, citing to the lay evidence, as well as, other evidence in the record.

3. If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


